Detailed Action
This action is in response to Applicant's communications filed 15 July 2022.  
Claim(s) 1, 9, and 18 were amended.  No claims were cancelled, withdrawn, or added.  Therefore, claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 15 April 2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Amendments/Arguments
Applicant's arguments, filed 15 July 2022, regarding the interpretation of claims under 35 USC 112(f) have been fully considered and are persuasive.  Accordingly, the interpretation of the claims under 35 USC 112(f) have been withdrawn.
Applicant's arguments, filed 15 July 2022, regarding the rejections of claims 1-20 under 35 USC 102 and 103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments, filed 15 July 2022, with respect to the rejections of claims 1-20 under 35 USC 102 and 35 USC 103 are regarding newly amended claims and are addressed in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-10, 12-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Dolfing et al. (US2014/0363074, hereinafter "Dolfing") in view of Swerdlow et al. (US 8,812,295, hereinafter "Swerdlow).

Regarding Claim 1,
Dolfing teaches a language detection system comprising:
a processing system comprising one or more processors ("processors" [0076]); and
a memory configured to store program code to be executed by the one or more processors ("memory" [0076]), the program code including:
an input analyzer configured to: receive handwritten inputs ("Contact/motion module 130 is optionally utilized by the handwriting input module 157 to register input of handwritten strokes within a handwriting input area" [0095]) from an input interface (Figure 2, Touch Screen 112), the handwritten inputs including one or more writing strokes ("receiving a handwriting input from a user, the handwriting input comprising one or more handwritten strokes provided in a handwriting input area of a handwriting input interface" [0021]);
associate the handwritten inputs with sets of coordinate-time pairs ("In some embodiments, the I/O Interface module 500 passes the sequences of handwritten strokes 516 with associated temporal and spatial information to the input processing module 502 in real-time." [0129]; "In some embodiments, as the data representing each handwritten stroke is received by the input processing module 502, the temporal and sequence information associated with multiple consecutive strokes is also recorded. For example, the data optionally includes a stack showing the shape, size, spatial saturation of the individual strokes with respective stroke sequence numbers, and relative spatial locations of the strokes along a writing direction of the entire handwriting input, etc." [0130]); and
group the handwritten inputs into words based at least on the sets of coordinate-time pairs (Figure 25A, Combine the set of spatially-derived features and the set of temporally-derived features in the handwriting recognition model 2508, Provide real-time handwriting recognition for a user's handwriting input using the handwriting recognition model 2512; Figure 8A; "In some embodiments, the input processing module 502 processes the strokes currently accumulated in the handwriting input area to assign the strokes into one or more recognition units. In some embodiments, each recognition unit corresponds to a character that is to be recognized by the handwriting recognition model 504. In some embodiments, each recognition unit corresponds to an output character or a radical that is to be recognized by the handwriting recognition model 504." [0131]);
a detection manager configured to: normalize the one or more writing strokes that correspond to the words to generate normalized words ("In some embodiments, the normalization module 510 generates an input image (e.g., input images 528) for each recognition unit (e.g., recognition units 522, 524, and 526) specified in the segmentation lattice 520. In some embodiments, the normalization module performs the necessary or desired normalization (e.g., stretching, cropping, down-sample or up-sampling) to the input image, such that the input image can be provided to the handwriting recognition model 504 as input. In some embodiments, each input image 528 includes the strokes assigned to one respective recognition unit, and corresponds to one character or radical that is to be recognized by the handwriting recognition module 504." [0135]);
transform the normalized words individually to generate language vectors for the normalized words ("As shown in FIG. 26, the set of temporally derived features and respective weights are converted to a set of feature vectors (e.g., feature vectors 2626 or feature vectors 2628) and injected into a respective layer in the convolutional neural network 2602. The resulting network thus includes spatially-derived parameters and temporally-derived parameters that are orthogonal to each other, and together contribute to the recognition of characters." [0361]); and

	Dolfing does not explicitly teach determine at least one language probability based at least on the language vectors and based at least on the at least one language probability, select a specific language recognition engine from a plurality of language recognition engines; and an engine selector configured to: provide the handwritten inputs to the selected specific language recognition engine to recognize the handwritten inputs.
Swerdlow teaches determine at least one language probability based at least on the language vectors and based at least on the at least one language probability; and an engine selector configured to: provide the handwritten inputs to the selected specific language recognition engine to recognize the handwritten inputs ("Once the text portion of the user generated content is identified, the text analysis module 306 determines the possible languages of the text portion as shown at step 606. The text analysis module 306 provides the text portion of the user generated content to the language determination engine 316. 55 The language determination engine 316 returns a list of possible language classifications and confidence scores corresponding thereto to the text analysis module 306. At step 608, the text analysis module 306 selects the potential language classification having the highest confidence score from the 60 list of potential language classifications, and compares the confidence score of the selected potential language classification to the threshold indicated by the aggressiveness setting, e.g., indicated by the user settings stored in the user settings datastore 310 of the viewing user. If the confidence 65 score of the selected potential language classification is greater than the threshold indicated by the aggressiveness" c.9, l.51 – c.10, l.3).
Dolfing and Swerdlow are analogous art because both are directed to language classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the handwriting recognition techniques of Dolfing with the language determination management of Swerdlow.  The modification would have been obvious because one of ordinary skill in the art using social media open to many languages would be motivated to be able to manage multiple languages, as suggested by Swerdlow (c.1, l.44-55).

Regarding Claim 4,
The Dolfing/Swerdlow combination teaches the language detection system of claim 1.  Dolfing further teaches wherein each of the writing strokes includes one or more of the sets of coordinate-time pairs ("In some embodiments, the I/O Interface module 500 passes the sequences of handwritten strokes 516 with associated temporal and spatial information to the input processing module 502 in real-time." [0129]; "In some embodiments, as the data representing each handwritten stroke is received by the input processing module 502, the temporal and sequence information associated with multiple consecutive strokes is also recorded. For example, the data optionally includes a stack showing the shape, size, spatial saturation of the individual strokes with respective stroke sequence numbers, and relative spatial locations of the strokes along a writing direction of the entire handwriting input, etc." [0130]); and
wherein the input analyzer is configured to: compare spatial and temporal attributes of each of the one or more writing strokes with others of the one or more writing strokes based at least on the one or more sets of coordinate time pairs ("the universal recognizer is used for real-time handwriting recognition, where temporal information for each stroke is available and is optionally used to disambiguate or segment the handwriting input before character recognition is performed by the universal recognizer." [0011]); and
group the handwritten inputs into words based at least on the spatial and temporal attributes (Figure 25A, Combine the set of spatially-derived features and the set of temporally-derived features in the handwriting recognition model 2508, Provide real-time handwriting recognition for a user's handwriting input using the handwriting recognition model 2512; Figure 8A; "In some embodiments, the input processing module 502 processes the strokes currently accumulated in the handwriting input area to assign the strokes into one or more recognition units. In some embodiments, each recognition unit corresponds to a character that is to be recognized by the handwriting recognition model 504. In some embodiments, each recognition unit corresponds to an output character or a radical that is to be recognized by the handwriting recognition model 504." [0131]).

Regarding Claim 5,
The Dolfing/Swerdlow combination teaches the language detection system of claim 4.  Dolfing further teaches wherein the spatial and temporal attributes include at least one of:
a direction of a successive word with respect to a previous word ("relative spatial locations of the strokes along a writing direction of the entire handwriting input, etc." [0130]; "providing a handwriting input interface on the device in a horizontal input mode in accordance with the device being in a first orientation, wherein a respective line of handwriting input entered in the horizontal input mode is segmented into one or more respective recognition units along a horizontal writing direction; and providing the handwriting input interface on the device in a vertical input mode in accordance with the device in a second orientation, wherein a respective line of handwriting input entered in the vertical input mode is segmented into one or more respective recognition units along a vertical writing direction." [0025]; It is noted that the claim language only requires one attribute.  However, the reference further teaches additional attributes); or
a proximity of a writing stroke to others of the one or more writing strokes ("in response to receiving the third handwritten stroke, assigning the handwritten stroke to a same recognition unit as the first plurality of handwritten strokes based on relative proximity of the third handwritten stroke to the first plurality of handwritten strokes" [0018]).

Regarding Claim 6,
The Dolfing/Swerdlow combination teaches the language detection system of claim 1.  Dolfing further teaches wherein the handwritten inputs comprise handwriting strokes captured in approximately real-time ("In some embodiments, a method of providing multi-script handwriting recognition includes: ... providing real-time handwriting recognition for a user's handwriting input using the multi-script handwriting recognition model " [0014]), and wherein the input interface comprises a user interface ("User interfaces for providing handwriting input functionality are also described herein." [0013]) that is one or more of a touchscreen (Figure 2, Touch Screen 112), a touchpad ("touchpad" [0085]), or a camera (Figure 1, Camera Module 143); or
wherein the handwritten inputs comprise a stored representation of handwriting ("camera module 143 includes executable instructions to capture still images or video (including a video stream) and store them into memory 102, modify characteristics of a still image or video, or delete a still image or video from memory 102." [0108]), and wherein the input interface comprises an access interface to a storage where the representation is stored ("In conjunction with touch screen 112, display controller 156, contact module 130, graphics module 132, handwriting input module 157, text input module 134, and camera module 143, image management module 144 includes executable instructions to arrange, modify (e.g., edit), or otherwise manipulate, label, delete, present (e.g., in a digital slide show or album), and store still and/or video images." [0109]).

Regarding Claim 7,
The Dolfing/Swerdlow combination teaches the language detection system of claim 1.  Dolfing further teaches wherein the input analyzer is configured to: detect symbols in the handwritten inputs ("The characters in the basic Latin script include capital and small Latin letters, as well as various basic symbols and digits commonly used on a standard Latin keyboard." [0163]; "In some embodiments, the multi-script training corpus includes writing samples that correspond to each character of an artificial script that is not associated with any natural human language. For example, in some embodiments, a set of emoji characters is optionally defined in an emoji script, and writing samples corresponding to each of the emoji characters are included in the multi-script training corpus." [0164]; "Greek script (e.g., including Greek letters and symbols)" [0165]); and
provide the detected symbols to the detection manager to determine the at least one language probability ("In some embodiments, the multi-script training corpus further includes characters in the extended Latin script (e.g., various accented forms of the basic Latin letters)." [0163]; "As shown in FIG. 13D, the user continues to provide additional handwritten strokes 1324 in the handwriting input area 806. This time, the user has drawn a heart symbol following the stylized exclamation point. In response to the new handwritten strokes 1324, the user device recognizes that the newly provided handwritten strokes 1324 form yet another new recognition unit." [0241]).

Regarding Claim 8,
The Dolfing/Swerdlow combination teaches the language detection system of claim 1.  Dolfing further teaches the specific language recognition engine that is configured to: generate a language translation or a transcription of the handwritten inputs (Figure 8A; "In some embodiments, the input processing module 502 processes the strokes currently accumulated in the handwriting input area to assign the strokes into one or more recognition units. In some embodiments, each recognition unit corresponds to a character that is to be recognized by the handwriting recognition model 504. In some embodiments, each recognition unit corresponds to an output character or a radical that is to be recognized by the handwriting recognition model 504." [0131]); and
a user interface configured to: provide the language translation or the transcription of the handwritten inputs generated by the specific language recognition engine to a display ("the result generation module 506 sends the top-ranked character sequences as ranked recognition results 548 to the I/O interface module 500 to display to the user." [0145]).

Regarding Claim 9,
Dolfing teaches a computer-implemented method for language detection, the method comprising:
receiving handwritten inputs ("Contact/motion module 130 is optionally utilized by the handwriting input module 157 to register input of handwritten strokes within a handwriting input area" [0095]) from an input interface (Figure 2, Touch Screen 112), the handwritten inputs including one or more writing strokes ("receiving a handwriting input from a user, the handwriting input comprising one or more handwritten strokes provided in a handwriting input area of a handwriting input interface" [0021]);
grouping the handwritten inputs into words (Figure 25A, Combine the set of spatially-derived features and the set of temporally-derived features in the handwriting recognition model 2508, Provide real-time handwriting recognition for a user's handwriting input using the handwriting recognition model 2512; Figure 8A; "In some embodiments, the input processing module 502 processes the strokes currently accumulated in the handwriting input area to assign the strokes into one or more recognition units. In some embodiments, each recognition unit corresponds to a character that is to be recognized by the handwriting recognition model 504. In some embodiments, each recognition unit corresponds to an output character or a radical that is to be recognized by the handwriting recognition model 504." [0131]) based at least on sets of coordinate-time pairs corresponding to the handwritten inputs ("In some embodiments, the I/O Interface module 500 passes the sequences of handwritten strokes 516 with associated temporal and spatial information to the input processing module 502 in real-time." [0129]; "In some embodiments, as the data representing each handwritten stroke is received by the input processing module 502, the temporal and sequence information associated with multiple consecutive strokes is also recorded." [0130]);
transforming the words individually to generate language vectors for the words ("As shown in FIG. 26, the set of temporally derived features and respective weights are converted to a set of feature vectors (e.g., feature vectors 2626 or feature vectors 2628) and injected into a respective layer in the convolutional neural network 2602. The resulting network thus includes spatially-derived parameters and temporally-derived parameters that are orthogonal to each other, and together contribute to the recognition of characters." [0361]);

Dolfing does not explicitly teach determining at least one language probability based at least on the language vectors; based at least on the at least one language probability, selecting a specific language recognition engine from a plurality of language recognition engines corresponding to different languages; and providing the handwritten inputs to the selected specific language recognition engine of a plurality of language recognition engines to determine a language associated with the handwritten inputs.
Swerdlow teaches determining at least one language probability based at least on the language vectors; based at least on the at least one language probability, selecting a specific language recognition engine from a plurality of language recognition engines corresponding to different languages; and providing the handwritten inputs to the selected specific language recognition engine of a plurality of language recognition engines to determine a language associated with the handwritten inputs ("Once the text portion of the user generated content is identified, the text analysis module 306 determines the possible languages of the text portion as shown at step 606. The text analysis module 306 provides the text portion of the user generated content to the language determination engine 316. 55 The language determination engine 316 returns a list of possible language classifications and confidence scores corresponding thereto to the text analysis module 306. At step 608, the text analysis module 306 selects the potential language classification having the highest confidence score from the 60 list of potential language classifications, and compares the confidence score of the selected potential language classification to the threshold indicated by the aggressiveness setting, e.g., indicated by the user settings stored in the user settings datastore 310 of the viewing user. If the confidence 65 score of the selected potential language classification is greater than the threshold indicated by the aggressiveness" c.9, l.51 – c.10, l.3).
Dolfing and Swerdlow are analogous art because both are directed to language classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the handwriting recognition techniques of Dolfing with the language determination management of Swerdlow.  The modification would have been obvious because one of ordinary skill in the art using social media open to many languages would be motivated to be able to manage multiple languages, as suggested by Swerdlow (c.1, l.44-55).

Regarding Claim 10,
The Dolfing/Swerdlow combination teaches the computer-implemented method of claim 9.  Dolfing further teaches associating the handwritten inputs with the sets of coordinate-time pairs ("In some embodiments, the I/O Interface module 500 passes the sequences of handwritten strokes 516 with associated temporal and spatial information to the input processing module 502 in real-time." [0129]; "In some embodiments, as the data representing each handwritten stroke is received by the input processing module 502, the temporal and sequence information associated with multiple consecutive strokes is also recorded. For example, the data optionally includes a stack showing the shape, size, spatial saturation of the individual strokes with respective stroke sequence numbers, and relative spatial locations of the strokes along a writing direction of the entire handwriting input, etc." [0130]); and
normalizing the one or more writing strokes that correspond to writing strokes of the words to generate normalized words ("In some embodiments, the normalization module 510 generates an input image (e.g., input images 528) for each recognition unit (e.g., recognition units 522, 524, and 526) specified in the segmentation lattice 520. In some embodiments, the normalization module performs the necessary or desired normalization (e.g., stretching, cropping, down-sample or up-sampling) to the input image, such that the input image can be provided to the handwriting recognition model 504 as input. In some embodiments, each input image 528 includes the strokes assigned to one respective recognition unit, and corresponds to one character or radical that is to be recognized by the handwriting recognition module 504." [0135]).

Regarding Claim(s) 12-16,
Claim(s) 12-16 recite(s) a computer-implemented method corresponding to the program code recited in claim(s) 4-8, respectively.  The Dolfing/Swerdlow combination teaches the limitations of claim(s) 12-16 as set forth above in connection with claim(s) 4-8.  Therefore, claim(s) 12-16 is/are rejected under the same rationale as respective claim(s) 4-8.

Regarding Claim 17,
The Dolfing/Swerdlow combination teaches the computer-implemented method of claim 9.  Dolfing further teaches wherein said determining at least one language probability based at least on the language vectors is also based at least on one or more user profile attributes ("Some conventional handwriting systems may include several individually trained handwriting recognition models, each tailored for a particular language or a small set of characters." [0155]; "In some embodiments, the predetermined selection criterion is based on a relative usage frequency of the characters in the group. In some embodiments, the predetermined selection criterion is based on a preferred input language associated with the device. In some embodiments, the representative candidate is selected based on other factors indicative of the likelihood that each candidate is the intended input by the user." [0233]).

Regarding Claim(s) 18 and 20,
Claim(s) 18 and 20 recite(s) a computer-readable storage medium having program instructions corresponding to the memory configured to store program code recited in claim(s) 1 and 6, respectively.  The Dolfing/Swerdlow combination teaches the limitations of claim(s) 18 and 20 as set forth above in connection with claim(s) 1 and 6.  Therefore, claim(s) 18 and 20 is/are rejected under the same rationale as respective claim(s) 1 and 6.

Claims 2-3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolfing et al. (US2014/0363074, hereinafter "Dolfing") in view of Swerdlow et al. (US 8,812,285, hereinafter "Swerdlow) and Sun et al. (Deep LSTM Networks for Online Chinese Handwriting Recognition, hereinafter "Sun").

Regarding Claim 2,
The Dolfing/Swerdlow combination teaches the language detection system of claim 1.  Dolfing does not explicitly teach wherein the detection manager is configured to analyze the normalized words individually to generate the language vectors for the normalized words using a recurrent neural network (RNN) where the language vectors are outputs of the RNN.
Sun teaches wherein the detection manager is configured to analyze the normalized words individually to generate the language vectors for the normalized words using a recurrent neural network (RNN) where the language vectors are outputs of the RNN ("We choose deep recurrent neural network (RNN) to derive the mapping function that is specialized for processing a sequence of vectors. The history information is encoded through the recurrent hidden layer" sec. II.A, p. 272).
Dolfing and Sun are analogous art because both are directed to handwriting recognition . It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the handwriting recognition techniques of the Dolfing/Swerdlow combination with the machine learning architecture of Sun.  The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce errors, as suggested by Sun ("Experiments show that our method reduces over 30% relative errors on test set." sec. I, p. 272).

Regarding Claim 3,
The Dolfing/Swerdlow/Sun combination teaches the language detection system of claim 2.  Sun further teaches wherein the RNN is a bi-directional RNN ("To further benefit the geometric context both from left to right and vice versa, we also consider a bidirectional recurrent neural network (BRNN) [23] where each recurrent layer is replaced with a forward layer and backward layer." sec. III.A, p. 272) that generates first vectors from a forward portion of the bi-directional RNN and second vectors from a backward portion of the bi-directional RNN (Figure 2, "The forward pass is the same as usual, while the backward processes data from t = T to 1. The recurrent formulation results in the sharing of parameters through all time steps[22]. Fig. 2 shows a typical structure of the unfolded recurrent neural network." sec. III.A, p. 272); and
wherein the detection manager is configured to concatenate the first vectors and the second vectors to generate the language vectors (Figure 2, as shown, for each recurrent layer, each sub layer merges the forward pass and backward pass from the recurrent layer).
Dolfing and Sun are analogous art because both are directed to handwriting recognition . It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the handwriting recognition techniques of the Dolfing/Swerdlow combination with the machine learning architecture of Sun.  The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce errors, as suggested by Sun ("Experiments show that our method reduces over 30% relative errors on test set." sec. I, p. 272).

Regarding Claim 11,
The Dolfing/Swerdlow combination teaches the computer-implemented method of claim 9.  Dolfing does not explicitly teach the method further comprising at least one of:
analyzing the normalized words individually to generate the language vectors for the normalized words using a recurrent neural network (RNN) where the language vectors are outputs of the RNN; or
analyzing the normalized words individually to generate the language vectors for the normalized words using a bi-directional recurrent neural network (RNN) that generates first vectors from a forward portion of the bi-directional RNN and second vectors from a backward portion of the bi-directional RNN, where the first vectors and the second vectors are concatenated to generate the language vectors that are outputs of the RNN.
Sun teaches the method further comprising at least one of: analyzing the normalized words individually to generate the language vectors for the normalized words using a recurrent neural network (RNN) where the language vectors are outputs of the RNN ("We choose deep recurrent neural network (RNN) to derive the mapping function that is specialized for processing a sequence of vectors. The history information is encoded through the recurrent hidden layer" sec. II.A, p. 272); or
analyzing the normalized words individually to generate the language vectors for the normalized words using a bi-directional recurrent neural network (RNN) ("To further benefit the geometric context both from left to right and vice versa, we also consider a bidirectional recurrent neural network (BRNN) [23] where each recurrent layer is replaced with a forward layer and backward layer." sec. III.A, p. 272) that generates first vectors from a forward portion of the bi-directional RNN and second vectors from a backward portion of the bi-directional RNN (Figure 2, "The forward pass is the same as usual, while the backward processes data from t = T to 1. The recurrent formulation results in the sharing of parameters through all time steps[22]. Fig. 2 shows a typical structure of the unfolded recurrent neural network." sec. III.A, p. 272), where the first vectors and the second vectors are concatenated to generate the language vectors that are outputs of the RNN (Figure 2, as shown, for each recurrent layer, each sub layer merges the forward pass and backward pass from the recurrent layer).
Dolfing and Sun are analogous art because both are directed to handwriting recognition . It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the handwriting recognition techniques of the Dolfing/Swerdlow combination with the machine learning architecture of Sun.  The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce errors, as suggested by Sun ("Experiments show that our method reduces over 30% relative errors on test set." sec. I, p. 272).

Regarding Claim(s) 19,
Claim(s) 19 recite(s) a computer-readable storage medium having program instructions corresponding to the memory configured to store program code recited in claim(s) 2, respectively.  The Dolfing/Swerdlow/Sun combination teaches the limitations of claim(s) 19 as set forth above in connection with claim(s) 2.  Therefore, claim(s) 19 is/are rejected under the same rationale as respective claim(s) 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477. The examiner can normally be reached M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES C KUO/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126